IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,347



                EX PARTE NATHANIEL DYWANE CLARK, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 96180 IN THE CRIMINAL DISTRICT COURT
                        FROM JEFFERSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 50 years years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Clark v. State, No. 09-07-00256-CR (delivered April 1, 2009).

       Applicant contends that he was denied the right to file a pro se petition for discretionary

review. Specifically, he claims that he never received any correspondence from his attorney

informing him that his conviction had been affirmed or notifying him of his right to file a petition
                                                                                                        2

for discretionary review. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court entered findings of fact and conclusions of law that although it appears

counsel mailed a letter to Applicant explaining that his conviction had been affirmed and informed

him of his right to file a pro se petition for discretionary review, Applicant never received said letter.

Specifically, the mail logs from the Texas Department of Criminal Justice unit where Applicant was

housed when his conviction was affirmed show no record that Applicant received any legal mail

during the thirty days following the Court of Appeals’ opinion in Applicant’s direct appeal. The trial

court recommends that relief be granted. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Ninth

Court of Appeals in Cause No. 09-07-00256-CR that affirmed his conviction in Case No. 96180

from the Criminal Judicial District Court of Jefferson County. Applicant shall file his petition for

discretionary review with the Ninth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: May 12, 2010
Do not publish